                                                             IN CLERK'S OFFICE
                                                        US DISTRICT COURT E.D.N.Y

                                                       * DEC 23 2018 ^                            CM
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                            BROOKLYN OFFICE

HENRY BANNISTER,

                                   Plaintiff,

                      against

P.O. MARVIN LUIS, Shield No: 16926;
RYAN GIUFFRE,Shield No: 05386;                            MEMORANDUM DECISION AND
POLICE OFFICER JOHN BARTER, Shield                        ORDER
No: 5694; THOMAS RODRIGUEZ;BLAS
COLON;NYPD COMMISSIONER; DEPUTY                           18-CV-7285(BMC)(TS)
COMMISSIONER; ACTING NYPD
SUPERVISOR LIEUTENANT OF 83RD
PRECINCT; and JOHN DOE POLICE
OFFICER (Transportation Officer), in their
Official & Individual Capacities.

                                   Defendants.


COGAN,District Judge.

       Plaintiffpro         who is currently incarcerated at Rikers Island, brings this action against

the police officers who were involved in a 2016 incident in Brooklyn. Plaintiffs request to

proceed informa pauperis pursuant to 28 U.S.C. § 1915 is granted. For the reasons set forth

below,the supervisory officials and non-participant police officer defendants are dismissed, but

the complaint may proceed against the defendant police officers who plaintiff claims participated

in the incident at issue.

                                            BACKGROUND


        On May 24,2016, plaintiff was attempting to park a rental car at a curb on Willoughby

Avenue in Brooklyn when police officers Marvin Luis and Ryan Giuffre approached his vehicle.

Officer Luis pulled plaintiffs passenger, Tashaun Canty,from the vehicle and placed Canty in
an unmarked vehicle driven by another police officer, who plaintiff identifies as John Doe

(Transportation Officer). The officers searched the car, then arrested plaintiff and placed him in

the unmarked vehicle. It appears that as plaintiffs nephew approached them, the officers

"shove[d][plaintiff] into said vehicle and in the process lock[ed] themselves out."

        John Doe (Transportation Officer) took plaintiff to the police station, where he was held

for several hours. His hands were cuffed tightly behind his back, which caused him to lose

circulation in his hands and arms. Plaintiff was arraigned on multiple charges, including bribery

and criminal possession of a weapon and was remanded to custody. He was released on May 27,

2016.


        Plaintiff was later incarcerated on an unrelated offense.

        On October 3, 2016, a grand jury indicted plaintiff on other charges related to the May

24, 2016 incident. In the grand Jury and subsequent proceedings, however, the arresting officers

gave testimony that was later found to be inconsistent or untrue. In August 2018,the presiding

judge granted plaintiffs suppression motion, and the indictment was dismissed in September

2018.


        Plaintiff filed a notice of claim with the Office of the New York City Comptroller, in

which he alleged: "Police Misconduct, Abuse of Authority, Conspiracy to Violate Due Process,

Sham Prosecution, False Arrest, Malicious Prosecution, Fraud, Filing False Affidavit, Perjury,

Failure to Properly Investigate, Train, Policy Consideration in Arrest Procedure & Prosecution,

Brady Violations under 4th, 5th, and 14th Amendments of the United States Constitution." The

Notice of Claim named the New York City Police Commissioner, Deputy Commissioner, and

Supervising Lieutenant as witnesses, along with Officers Ryan Giuffre, Thomas Rodriguez, John
Bartak, Bias Colon, Kevin Hutchinson, and John Doe as witnesses, but does not describe the role

each of these individuals played in the incident.

        Plaintiff seeks $1 million in damages and requests that Officers Luis and Giuffre be

charged with perjury. He also requests the appointment ofpro bono counsel.

                                           DISCUSSION

        Under 28 U.S.C. § 1915A, a district court must review "a complaint in a civil action in

which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity," and must dismiss it if it is "frivolous, malicious, or fails to state a claim

upon which relief may be granted; or seeks monetary relief from a defendant who is immune

from such relief." See also Liner v. Goord. 196 F.3d 132, 134 & n.l (2d Cir. 1999)(noting that

under § 1915A,sua sponte dismissal is not only permitted but mandatory).

        Further, under 28 U.S.C.§ 1915 (e)(2)(B), a district court must dismiss an informa

pauperis action if the action "(i) is frivolous or malicious;(ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief."


        The Court must construe pro se pleadings liberally,^Erickson v. Pardus. 551 U.S. 89,

94(2007)(quoting Estelle v. Gamble. 429 U.S. 97, 106 (1976)), and interpret them "to raise the

strongest arguments that they suggest," Triestman v. Federal Bureau of Prisons. 470 F.3d 471,

474-76(2d Cir. 2006)(internal citation omitted). But a pro se complaint must still plead enough

facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v. Twomblv. 550 U.S.

544, 570(2007). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. lobal. 556 U.S. 662,678(2009)(internal citation omitted). Although
"detailed factual allegations" are not required,"[a] pleading that offers 'labels and conclusions'

or 'a formulaic recitation ofthe elements of a cause of action will not do.'" Id (quoting

Twomblv. 550 U.S. at 555). Similarly, a complaint does not state a claim "if it tenders 'naked

assertion[s]' devoid of'further factual enhancement.'" Id (quoting Twomblv. 550 U.S. at 557).

       In addition, under Federal Rule of Civil Procedure 8(a)(2), a plaintiffs complaint must

include a short, plain statement of claim against each named defendant so that they have

adequate notice ofthe claims. See lobal. 556 U.S. 678. The complaint must include enough

facts to allow each defendant to have a fair understanding about what the plaintiff is complaining

and to know whether there is a legal basis for recovery. S^ Twomblv v. Bell. 425 F.3d 99, 106

(2d Cir. 2005)(defining "fair notice" as "that which will enable the adverse party to answer and

prepare for trial, allow the application of res judicata, and identify the nature ofthe case so that it

may be assigned the proper form of trial.")(quoting Simmons v. Abruzzo.49 F.3d 83,86(2d

Cir. 1995)).

       Here, plaintiffs claims for monetary damages arise under § 1983. To maintain an action

under § 1983, a plaintiff must allege that the conduct was "committed by a person acting under

color of state law" and "deprived a person of rights, privileges or immunities secured by the

Constitution or laws ofthe United States." Pitchell v. Callan. 13 F.3d 545,547(2d Cir. 1994).

However,"vicarious liability is inapplicable to ...§ 1983 suits," so a plaintiff must plead that

"each Government-official defendant, through the official's own individual actions, has violated

the Constitution." Iqbal. 556 U.S. at 676.


        Plaintiff names three unnamed supervisory officials and six individual officers as

proposed witnesses in his New York City Notice of Claim. Some of these individuals are also

named as defendants in this action. However, apart from Ryan Giuffre, Marvin Luis, and John
Doe (Transportation Officer), these individuals are not named elsewhere in the complaint and are

not alleged to have taken any specific actions in violation of plaintiffs civil rights. Accordingly,

the claims against the Police Commissioner, the Deputy Commissioner, the Supervising

Lieutenant, Thomas Rodriguez, John Bartek, Bias Colon, and Kevin Hutchinson are dismissed

for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)and 28 U.S.C. § 1915(e)(2)(B)(ii).

       The claims against Giuffre, Luis, and the John Doe Officer who transported plaintiff to

the police station may proceed. Pursuant to Valentin v. Dinkins. 121 F.3d 72(2d Cir. 1997), the

Court directs Corporation Counsel for the City of New York to attempt to identify and ascertain

the full name of the John Doe officer who transported plaintiff on May 24,2016.

                                         CONCLUSION


       Plaintiffs request to proceed informa pauperis is granted. The claims against the Police

Commissioner,the Deputy Commissioner, the Supervising Lieutenant, Thomas Rodriguez, John

Bartek, Bias Colon, and Kevin Hutchinson are dismissed for failure to state a claim. No

summonses shall issue against these defendants.

       Plaintiffs claims shall proceed against Officers Giuffre and Luis and the John Doe

Transportation Officer. The Court directs the Clerk of Court to issue summonses against

Officers Giuffre and Luis and directs the United States Marshals Service to serve the summonses

and complaint on them.

       The Clerk shall mail a copy of this order and the complaint to the New York City Law

Department. Once Corporation Counsel has provided the requested information for the John

Doe Officer under Valentin. 121 F.3d 72,the Clerk of Court is directed to amend the caption of

the Complaint to reflect that information and to issue a summons against the officer. The United
States Marshals Service is directed to serve that defendant once identified. The Court refers this

matter to Magistrate Judge Steven Tiscione for pretrial supervision.

       The Court has considered plaintiffs request for the appointment ofpro bono counsel and

finds that the complaint does not establish the threshold requirement that plaintiffs claim is

"likely to be of substance" at this juncture. S^ Ferrelli v. River Manor Health Care Center. 323

F.3d 196, 204(2d Cir. 2003). Accordingly, plaintiffs motion for the appointment ofpro bono

counsel is denied, without prejudice to renewal at a later date.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this order

would not be taken in good faith and therefore informa pauperis status is denied for purpose of

an appeal. See Copoedge v. United States. 369 U.S. 438,444-45 (1962).

SO ORDERED.
                                       Digitally signed by Brian M.
                                      Cogan
                                                          U.S.D.J.
Dated: Brooklyn, New York
       December 23,2018
